Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: generating a first signal, wherein the first signal is used to indicate, to a terminal device, whether there is paging scheduling information on a first paging occasion;
determining a first resource based at least on a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period, wherein a frequency domain resource of the first resource is the same as a frequency domain resource corresponding to the first paging occasion; and
sending the first signal to the terminal device on the first resource., in combination with the remaining limitations of the claim.

Regarding independent Claim 6, the prior art fails to teach or suggest: determining a first resource based at least on a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period;
receiving a first signal sent by a network device, wherein the first signal is used to indicate, to a terminal device, whether there is paging scheduling information on a first paging occasion, wherein a frequency domain resource of the first resource is the same as a frequency domain resource corresponding to the first paging occasion; and
determining, whether to listen on a downlink control channel on the first paging occasion, in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: generate a first signal, wherein the first signal is used to indicate to a terminal device whether there is paging scheduling information on a first paging occasion;
determine a first resource based at least on a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period, wherein a frequency domain resource of the first resource is the same as a frequency domain resource corresponding to the first paging occasion; and
send the first signal to the terminal device on the first resource., in combination with the remaining limitations of the claim.

Regarding independent Claim 16, the prior art fails to teach or suggest: determine a first resource based at least on a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period;
receive, on the first resource, a first signal sent by a network device, wherein the first signal is used to indicate, to a terminal device, whether there is paging scheduling information on a first paging occasion, wherein a frequency domain resource of the first resource is the same as a frequency domain resource corresponding to the first paging occasion; and
determine, based on the first signal, whether to listen on a downlink control channel on the first paging occasion., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467